UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CAROLYN J. BRANTLEY, )
)
P1 ' t'ff,
3”” 3 Case: 1:15-cv-O2083
v ) Assigned To : Unassigned
' Assign. Date : 12/2/2015
) Description: Pro Se Gen. Civil (F Deck)
UNITED STATES GOVERNMENT, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on the plaintiff’s application to proceed in forma pauperis
and pro se complaint. For the reasons discussed below, the complaint will be dismissed.

According to the plaintiff, since having undergone a hysterectomy in 2003, she has heard
“an audible, distinct, and clear voice speak as if in [her] ear or inside [her] head.” Compl. at 1.
She “believe[s] that some kind of advanced technology is at work inside [her] body” which
“affects the natural and normal functions of [her] body and mind.” Id. at 2. The plaintiff has
“never and would never give anyone permission for such technology,” and she now is
experiencing “‘projected’ images” that are “invasive and unwanted.” Id. She asks the Court for
help in restoring her privacy. See id.

The trial court has the discretion to decide whether a complaint is frivolous, and such
ﬁnding is appropriate when the facts alleged are irrational or wholly incredible. Demon v.
Hernandez, 504 US. 25, 33 (1992); see Neitzke v. Williams, 490 US. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where

it lacks an arguable basis either in law or in fact.”). Having reviewed the plaintiffs complaint,

the Court concludes that what factual contentions are identiﬁable are baseless and wholly
incredible. Furthermore, the allegations of the complaint “constitute the sort of patently
insubstantial claims” that deprive the Court of subject matter jurisdiction. T ooley v. Napolz'tano,

586 F.3d 1006, 1010 (DC. Cir. 2009). The complaint therefore will be dismissed with prejudice.

An Order accompanies this Memorandum Opinion.

    

DATE: W / 3, 20%“

Unite States District Judge